In an action for a divorce and ancillary relief, the defendant former husband appeals from an order of the Supreme Court, Suffolk County (Cohen, J.), dated December 26, 2006, which granted the plaintiff former wife’s application for an attorney’s fee in the sum of $20,000.
Ordered that the appeal is dismissed, with costs.
No appeal as of right lies from an order which does not decide a motion made upon notice (see CPLR 5701 [a] [2]; Nicolini v Carvel Corp., 142 AD2d 633 [1988]). Even if we were inclined to grant leave to appeal (see CPLR 5701 [c]), we would be unable to properly determine the appeal since the record on appeal does not contain all the relevant exhibits, transcripts, and motions that were before the Supreme Court (see CPLR 5526; 22 NYCRR 670.10 [2]). Rivera, J.P., Krausman, Florio, Carni and Balkin, JJ., concur.